Opinion filed May 4, 2006 












 








 




Opinion filed May 4, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-05-00389-CR
 
                                                    __________
 
                                    BRENDA KAY HALL, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 161st District Court
 
                                                           Ector County, Texas
 
                                                 Trial
Court Cause No. B-32,015
 

 
                                                                   O
P I N I O N
Brenda Kay Hall entered pleas of guilty to the
offense of forgery by passing and of true to both enhancement allegations.  The jury convicted her, found the enhancement
allegations to be true, and assessed her punishment at confinement for nine
years and a $250 fine.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Counsel has provided appellant with a copy of
the brief and advised appellant of his right to review the record and file a
response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
In the brief in support of the motion to withdraw,
counsel considers whether appellant was denied effective assistance of counsel
in the entry of her guilty plea; at the punishment phase of her trial; or in
accordance with U.S. Const.
amends. V, VI, & XIV, Tex. Const.
art. I, '
10, and Tex. Code Crim. Pro. Ann.
art. 1.04 (Vernon 2005).  Counsel
notes in his brief that the record Ais
devoid@ or Avoid@
of anything that would support these concerns and concludes that these concerns
could not be properly raised on appeal. 
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.  
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
May 4, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of: Wright, C.J., and
McCall,
J., and Strange, J.